Title: To John Adams from Thomas Crafts, Jr., 17 May 1790
From: Crafts, Thomas, Jr.
To: Adams, John



My Dear Sir
Boston May 17. 1790

I recieved yours of April 4th and should have wrote sooner but thought it best to wait sometime that I might answer you Queries with more certainty. I thank you for Your Polite and unremitted attention to my application in favour of Mr. Martin B Sohier,  Have waited with some degree of impatience for the result of the Secretary of War’s determination on that Subject, Cannot doubt from what you write of his best disposition to serve him, after your interposition of influence in his favour, but that I shall rest satisfye’d with his Decission—.
Commerce an Business in general here is extreamly dull, perhaps it was never more so except at the time of the Port-Bill—Business is suppose’d not to be so brisk & florishing as it has been for several Years past and many suppose it is in consequence of the large sums of Money locked up in the different custom houses and by that means kept out of Circulation or for ought we know sent to the seat of Government—You ask if no Benign influence has as yet been felt in Consequence of the new Government—The not assuming the state Debts has had a most disagreeable  and banefull Effect here, and I am perswayded has made more persons disaffected to the New Goverment, than any other matter could possably have done.  The long time Congress spent in disputing on the Quakers petition in favour of the Negro’s and the warmth with which is was supported by the Eastern members—has given great uneseness to many Persons—It being said here that was the cause of sowering the minds of the Southern members against an Assumtion of the state Debts—The Price of Bills of Exchange have fallen here 10 pr Cent that is they were 5 pr Cent above parr & are now 5 pr Cent below parr.  But it seems this was more by Accindent (The great demand for Grain from Europe) then from any benign Influence of the New Goverment.  And this has opperated rather against this Town, as large sums of Money, in addition to what is already Shut up has been sent to New York. Philada. & to purchase Bills—You inquire if the Ship Carpenters are Employ’d I answer. thus they are wholly out Business as are most other Tradesmen, And I assure you the situation of this Town, is truly melancholy and Distressing.  The sound of the Ax or the Hammer is hardly to be heard in any part of It—The Tradesmen almost totaly discouraged; no work to be done, High Taxe & no prospect of Releif.  You will see by Little attention paid to the Choice of Representives but 200 Voters. Then more then 20 Candidates—No list presented or prepared & when called upon to Vote—in general answerd they care’d not who were chosen, they could not be worse off and that it was not probable they should be better distress & poverty being thier portion & they appear to me to be quite discouraged—
Cannot something be done to Encourage the Code of Whale Fisheries.
Must the ship building be wholly Annihilated in the Eastern States.
Must the Assumtion of the State Debts be giving up for this Sessions—
Will not Congress take some measure that the Monies collected for Imports may be brought into Circulation again as soon as possable
I am with great esteem and regard /  Your most obt. Servt.
Thomas Crafts